Title: [Diary entry: 27 May 1786]
From: Washington, George
To: 

Saturday 27th. Thermometer at 62 in the Morng.—66 at Noon and 68 at Night. Wind Easterly all day—raining in the morning, clear about Noon with Clouds, mists, and Sunshine afterwards, alternately. Rid about 11 Oclock to visit the Plantations at Muddy hole and Dogue run. At the latter & in the Neck, the rain which had fallen in such quantities since Wednesday last had stopped their planting of Corn and left a little ground at each of those places unfinished. Colo. Stith crossed the river after dinner on his return home. Finished laying 28 courses of the pavement in the Piaza—Weather very unfavourable for it.